 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   KENYATTA QUINN                                        Case No.: 18cv697-WQH-BLM
     MITCHELL,
12
                                         Petitioner,       ORDER
13
     v.
14
     DIRECTOR OF THE
15
     CALIFORNIA DEPARTMENT
16   OF CORRECTIONS AND
     REHABILITATION, et al. ,
17
                                      Respondents.
18
19   HAYES, Judge:
20             The matters before the Court are the review of the Report and Recommendation
21   (ECF No. 28) issued by the United States Magistrate Judge and the Motion for
22   Appointment of Counsel filed by Petitioner (ECF No. 27).
23        I.      BACKGROUND
24             On September 28, 2018, the United States Magistrate Judge issued the Report and
25   Recommendation concluding that the Petitioner was not entitled to relief on any grounds
26   set forth in the Petition for Writ of Habeas Corpus and recommending that this court direct
27   judgment be entered denying the Petition. (ECF No. 28).
28

                                                       1
                                                                                18cv697-WQH-BLM
 1            On October 15, 2018, Petitioner filed objections to the Report and Recommendation.
 2   (ECF No. 29).
 3      II.      LEGAL STANDARD
 4            The duties of the district court in connection with a report and recommendation of a
 5   magistrate judge are set forth in Federal Rule of Civil Procedure 72(b) and 28 U.S.C. §
 6   636(b). The district judge must “make a de novo determination of those portions of the
 7   report . . . to which objection is made,” and “may accept, reject, or modify, in whole or in
 8   part, the findings or recommendations made by the magistrate.” 28 U.S.C. § 636(b).
 9      III.     RULING OF THE COURT
10            After conducting a de novo review of the Report and Recommendation and
11   considering the entire file, including Petitioner’s objections, the Court finds that the Report
12   and Recommendation correctly determined that the Petition for Writ of Habeas Corpus
13   should be denied. The Court adopts the Report and Recommendation in its entirety.
14            A certificate of appealability must be obtained by a petitioner in order to pursue an
15   appeal from a final order in a § 2254 habeas corpus proceeding. See 28 U.S.C. §
16   2253(c)(1)(A); Fed R. App. P. 22(b). Pursuant to Rule 11 of the Federal Rules Governing
17   Section 2254 Cases, “[t]he district court must issue or deny a certificate of appealability
18   when it enters a final order adverse to the applicant.”
19            A certificate of appealability should be issued only where the petition presents “a
20   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). It must
21   appear that reasonable jurists could find the district court’s assessment of the petitioner’s
22   constitutional claims debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000).
23   The Court does not find that Petitioner has made a sufficient showing to warrant a
24   certificate of appealability under 28 U.S.C. § 2253(c)(2). The Court declines to grant a
25   certificate of appealability.
26      IV.      CONCLUSION
27            IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 28) is
28   adopted in its entirety and the Petition for Writ of Habeas Corpus (ECF No. 1) is DENIED.

                                                    2
                                                                                   18cv697-WQH-BLM
 1   A certificate of appealability is DENIED. IT IS FURTHER ORDERED that Petitioner’s
 2   Motion for Appointment of Counsel (ECF No. 27) is DENIED. The Clerk of the Court
 3   shall enter judgment for Respondent and against Petitioner and close the case.
 4   Dated: January 10, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                               18cv697-WQH-BLM
